Electronically Filed
                                                      Supreme Court
                                                      SCOT-10-0000057
                                                      03-NOV-2010
                                                      08:58 AM
                       NO. SCOT-10-0000057


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                    ALLEN VIDAL, Petitioner,

                               vs.

 STATE OF HAWAI'I, DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS,
                          Respondent.


                      ORIGINAL PROCEEDING

                     (CASE NO. 02-04-41062)


                               ORDER

       (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ.

    and Circuit Judge To'oto'o, assigned by reason of vacancy)

          Upon consideration of petitioner Allen Vidal’s

“Complaint of Disparate Treatment,” which is deemed a petition

for a writ of mandamus, it appears that petitioner fails to

demonstrate that he is entitled to mandamus relief.   See HRS §

602-5(3) (2009) (“The supreme court shall have jurisdiction and

power . . . [t]o exercise original jurisdiction in all questions

. . . arising under writs of mandamus directed to public officers

to compel them to fulfill the duties of their offices[.]”); In

re. Disciplinary Bd. Of the Hawaii Supreme Court, 91 Hawai'i 363,

368, 984 P.2d 688, 693 (1999) (Mandamus relief is available to

compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as
to be free from doubt, and no other remedy is available.).


Therefore,


          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, November 3, 2010.

                              /s/    Mark E. Recktenwald

                              /s/    Paula A. Nakayama

                              /s/    Simeon R. Acoba, Jr.

                              /s/    James E. Duffy, Jr.

                              /s/    Fa'auuga To'oto'o




                                2